8DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on April 27, 2020 has been considered by the Examiner.

Claim Objections
3.	Claim 15 is objected to because of the following informalities:  
Claim 15 line 1, change the dependency from “13” to --14--. Appropriate correction is required.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11, 13 and 16-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Ferrara et al (US 9,101,051; hereinafter Ferrara).
Regarding claim 1,  Ferrara discloses an electrical device mounting system (see figure 1), comprising: a)    a back box (100) including: (1)   a left side ear (102; column 4 lines 57-66) protruding from a left outer surface of the back box (100) and a right side ear (not shown but mentions in column 4 lines 57-66) protruding from a right outer surface of the back box (100);  an electrical component (500; column 4 lines 16-32) mount on an inside portion of the back box (100)   at least two protrusions (see figure 9) on the inside portion of the back box (100); and a mud ring (200,300) including;  at least two holes (202) to receive the at least two protrusions (see figure 1), arranged to couple the mud ring (200,300) with the back box (100) and thereby secure the mud ring and back box around a drywall portion when coupled (see figure 2), and when the back box (100) and the mud ring (200,300) are coupled and installed (i) a back surface of a mudding portion (300) of the mud ring is in contact with a front side of the drywall portion (800) and (ii) a front surface of the left side ear and a front surface of the right side ear is in contact with a back side of the drywall portion (see figure 2); a group of holes (see figure 1) in the mudding portion (300) that allow drywall mud to adhere to the drywall portion when drywall mud is applied over the mudding portion;  a raised lip (302) on a front surface of the mud ring that prevents mud from entering the back box (100) when drywall mud is applied over the mudding portion (see figure 1).
	Regarding claim 2, Ferrara discloses the electrical device mounting system (see figure 1), further comprising a faceplate (600) including: (1) a first groove that mates with a first lip (see figure 2) on a top inside portion of the mud ring and a second groove that mates with a second lip (see figure 2) on a bottom inside portion of the mud ring to secure the faceplate (600) within the mud ring (see figure 2); at least one opening (606) on the 
	Regarding claim 3, Ferrara discloses the electrical device mounting system (see figure 1), wherein the faceplate (600) includes a support ridge (see figure 2) that is in contact with the mud ring when the faceplate is secured within the mud ring (see figure 2).
Regarding claim 4, Ferrara discloses the electrical device mounting system, wherein the faceplate (600’) includes a faceplate removal notch (610) on its front surface (see figure 11).  
	Regarding claim 5, Ferrara discloses the electrical device mounting system (see figure 1), further comprising at least one mounting hole (see figure 5) on the left side ear or the right side ear for mounting the back box to a wall stud with a screw or a nail (column 4 lines 57-66).
	Regarding claim 6, Ferrara discloses the electrical device mounting system (see figure 1), further comprising a second electrical component mount on the inside portion of the back box (column 4 lines 13-32).
	Regarding claim 7, Ferrara discloses the electrical device mounting system (see figure 1), wherein the electrical component mount is for an electrical outlet (500).
Regarding claim 8, Ferrara discloses the electrical device mounting system (see figure 1), wherein the back box (100) includes an electrical wire opening (106; column 5 lines 3-9).

	Regarding claim 10, Ferrara discloses a method of mounting an electrical device access point (see figure 1) flush with a wall (800), comprising: (1) mounting a back box (100) to a wall stud (700);  installing a drywall portion (800) including an opening for the front portion of the back box (100, see figure 2), wherein a back side of the drywall portion (800) rests against ears of the back box (see figure 2, column 4 lines 57-66);   pairing a mud ring (200,300) with the back box (100), wherein a back side of a mudding portion (300) of the mud ring is in contact with a front side of the drywall portion (see figure 2) mudding over the mudding portion of the mud ring to hide the mudding portion of the mud ring and form a drywall surface that is generally flush with the mud ring (see figures 2 and 3) . 
	Regarding claim 11, Ferrara discloses the method (see figure 1) further comprising installing a faceplate (600) into the mud ring that is generally flush with the drywall surface (see figures 2 and 3).
	Regarding claim 13, Ferrara discloses the method (see figure 1) further comprising installing a faceplate (600) into the mud ring that is generally flush with the drywall surface (see figure 2 and 3).
Regarding claim 16, Ferrara discloses the method further comprising installing an electrical device (500) after step 1 and before step 4 (see figures 1 and 2).

	Regarding claim 18, Ferrara discloses a mud ring (200,300) comprising: a)    at plurality of holes (202; see figure 1) configured to couple with a plurality of protrusions of a back box for an electrical component  (100, column 5 lines 23-26) and thereby secure the mud ring (200,300) to the back box (100); b) a back surface of a mudding portion (300) of the mud ring that is configured to be in contact with a front side of a drywall portion (800) when the mud ring is installed and secured to the back box (see figures 1 and 2); c)  a group of holes (see figure 2) in the mudding portion (300) that allow drywall mud to adhere to the drywall portion when drywall mud is applied over the mudding portion (see figures 2 and 3); d)  a raised lip (302) on a front surface of the mud ring that prevents mud from entering the back box (100) when drywall mud is applied over the mudding portion (see figures 2 and 3).
	Regarding claim 19, Ferrara discloses the mud ring (200,300), further comprising a first lip (see figure 2) on a top inside portion of the mud ring and a second lip (see figure 2) on a bottom inside portion of the mud ring (200,300), wherein the first lip and mates with a first groove on a faceplate (600) and a second lip mates with a second groove on the faceplate to secure the faceplate within the mud ring (see figure 2).
Regarding claim 20, Ferrara discloses the mud ring (200,300), further comprising two removable break away tabs (see figure 4) that are configured to be removed if the electrical component is an electrical outlet (see figure 4).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ferrara et al (US 9,101,051; hereinafter Ferrara) in view of Torres (US 6,674,003).
	Regarding claim 12, Ferrara discloses the claimed invention except for the method, further comprising installing a paint plug in the faceplate that plugs a hole in the faceplate while leaving a front surface of the faceplate exposed; and painting over the drywall surface and the faceplate.  Torres teaches a method for mounting electrical devices comprising installing a paint plug (10) in a faceplate (16) that plugs a hole in the faceplate while leaving a front surface of the faceplate exposed; and painting over the drywall surface and the faceplate (see figure 1),  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide to Ferrara’s method with a step of installing a paint plug in a faceplate that plugs a hole in the faceplate while leaving a front surface of the faceplate exposed; and painting over the drywall surface and the faceplate as taught by Torres to provide means for cover the electrical receptacle for protection against the ingress of paint or any other contaminants  

6.	Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ferrara et al (US 9,101,051; hereinafter Ferrara) in view of Howe, Jr (US 6,654,471).
Regarding claim 14, Ferrara discloses the claimed invention except for the method further comprising the step of  installing a removable mud plug that protects the inside of the back box after step 3 and before step 4.  Howe teaches a method for mounting electrical devices (see figure 1) comprising a step of  installing a removable mud plug (10) that protects the inside of the back box (12) before the mudding portion (see figure 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide to Ferrara’s method with the step of  installing a removable mud plug that protects the inside of the back box after step 3 and before step 4 as taught by Howe to provide means for protect the inside of the back box against the ingress of mud, paint or any other contaminants.
	Regarding claim 15, the modified Ferrara discloses the method further comprising removing the removable mud plug after step 4 (as taught by Howe; column 3 lines 6-14).

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mango, Jr. et al (US 8,076,577), Korcz et al (US 8, 013, 243), Arbel (US 7,956,295), Gretz (US 7,087,837, US 7,098,399 and US 8,933,331), Shotey et al (US 7,674,974), Gilleran (US 6,649,835), Chandler et al (US 5,833,110), Davis (US 7,789,257), Ferrara (US 9,608,420), Hammond (US 8,835,763), Matsumoto (US 8,723,037), Sutter (US 7,622,675) and Allen (US 3,386,071) disclose an electrical mounting device.

Angel R. Estrada at telephone number (571) 272-1973. The Examiner can normally be reached on Monday-Friday (8:30am -5:00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J. Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.

May 8, 2021

/ANGEL R ESTRADA/Primary Examiner, Art Unit 2848